DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15448010, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, the earliest filing date for the present application is 03/27/2019.
Claim Objections
Claims 1, 16 and 21 are objected to because of the following informalities:  
In claim 16/I.1, .  Appropriate correction is required.
In claims 1 and 21, the recitation of “the extension direction is opposite the retraction direction” should read as “the extension direction is opposite to the retraction direction” for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10/II.11-12, the recitation of “a medial blade assembly a medial blade and a body” makes the claim unclear and vague, as for not specifying the correlation between the medial blade assembly a medial blade and a body, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the medial blade assembly comprising a medial blade and a body.
In claim 11/II.1-4, the recitation of “the medial blade comprises a first member configured to slidably interface with a channel of the body, and a second member configured to selectably deflect relative to the first member to enable repositioning of the blade along the channel” makes the claim unclear and vague as for duplicating limitations previously presented 
For the sake of examination, the limitations presented in claim 11/II.1-4 are believed redundant and hereby omitted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 and 21 – 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Abidin et al. (US Pub. 2015/0313585 A1).
Claim 1, Abidin discloses a retractor assembly [abstract, Figs. 1 – 8], comprising: 
a base [defined by at least a portion by 102]; 
a first side assembly coupled to a first side of the base and configured to translate relative to the base along a first direction [defined by at least a portion by 108a or 108b, configured to translate in towards and away from 102, superior – inferior direction, ¶40]; 
a second side assembly coupled to a second side of the base and configured to translate relative to the base along the first direction [defined by at least a portion by another of 108a or 108b, configured to translate in towards and away from 102, superior – inferior direction, ¶40]; and 
a medial arm assembly coupled to the base and configured to extend in an extension direction and retract in a retraction direction [defined by at least a portion by 112, configured to 
a body [defined by at least a body portion of 102 by 112]; 
a receiving portion movable relative to the body [defined by at least a portion of i.e. 112, defining a substantial crescent shape for receiving ball 118c]; and 
a blade assembly comprising a medial blade [defined by at least a portion of 104], wherein the receiving portion and the blade assembly are configured to rotatably interface via a ball and a socket [¶47 and Figs.3].  
Claims 2 – 6 and 8, Abidin discloses the limitations of claim 1 as above, and further, Abidin discloses (claim 2) wherein the medial arm assembly comprises a frame [defined by at least a portion of 112 by 102] configured to translate relative to the body [¶40], wherein the blade assembly is coupled to the frame [Figs.2-3]; (claim 3) wherein the blade assembly [104] is configured to rotatably interface with the frame via a hinge [by pivot pin 136, ¶43] and pivot about a first axis extending through a center of the hinge [wherein 104 is capable of pivoting about a first axis extending through pivot pin 136]; (claim 4) wherein the medial blade is configured to rotatably interface with the receiving portion about a rotational axis extending outwards from a center of the receiving portion [¶39 and 47, the rotation in three degrees of rotation comprises at least rotation about an axis extending outward from a center of the receiving portion]; (claim 5) wherein the medial blade includes the ball and the receiving portion includes the socket, wherein the socket is configured to receive the ball [Figs.2-3, wherein the substantial crescent shape at an end of 112 defines a receiving portion configured to receive ball (claim 6) wherein the receiving portion comprises a locking member configured to selectably engage the ball to restrict rotation of the blade about the rotational axis [¶39, at least a portion of 112a configured to loosen or tighten the ball in response to the actuation of 128]; (claim 8) wherein the body comprises a locking mechanism configured to selectably transition between a locked mode and an unlocked mode, wherein the locked mode restricts translation of the frame relative to the body and the unlocked mode allows translation of the frame relative to the body [¶41, unlocked mode is when the tabs 140a & b are squeezed, and locked mode when the tabs are released]; 
Claim 21, Abidin discloses a retractor assembly [abstract, Figs. 1 – 8], comprising: 
a base [defined by at least a portion by 102]; 
a first side assembly coupled to a first side of the base and configured to translate relative to the base along a first direction [defined by at least a portion by 108a or 108b, configured to translate in towards and away from 102, superior – inferior direction, ¶40]; 
a second side assembly coupled to a second side of the base and configured to translate relative to the base along the first direction [defined by at least a portion by another of 108a or 108b, configured to translate in towards and away from 102, superior – inferior direction, ¶40]; and 
a medial arm assembly coupled to the base and configured to extend in an extension direction and retract in a retraction direction [defined by at least a portion by 112, configured to translate in lateral – medial direction, ¶40], wherein the extension direction is -5-opposite the retraction direction and the extension direction and the retraction direction are perpendicular to the first direction [Fig.1 shows the medial and lateral directions are opposite to each other, and perpendicular to superior – inferior direction], the medial arm assembly comprising: 

a frame coupled to the body [defined by at least a portion of 112 by 102] and movable in the retraction direction and the extension direction and along a longitudinal axis of the frame [¶40, movable in the direction of elongation of the frame]; 
a medial blade assembly coupled to the frame [defined by at least a portion of 104], the medial blade assembly rotatable relative to the frame about a first axis perpendicular to the longitudinal axis [wherein the blade is capable of pivoting about a first axis extending through pivot pin 136] and rotatable relative to the frame about a second axis perpendicular to the first axis [¶39 and 47, the rotation in three degrees of rotation comprises at least rotation about an axis perpendicular to the first axis].  
Claims 22 – 24, Abidin discloses the limitations of claim 21 as above, and further, Abidin discloses (claim 22) wherein the medial blade assembly rotates about the second axis at an upper end portion of the medial blade assembly [wherein the blade is coupled to ball at an upper end portion]; (claim 23) wherein the medial blade assembly is movable through an angular range of motion about the second axis and releasably lockable at any desired position along the angular range of motion [¶39 and 47, the rotation in three degrees of rotation]; (claim 24) wherein the medial blade assembly is coupled to the frame via a ball and socket joint [the ball is defined by118c and the socket is defined by the crescent shaped portion, defining ball and socket joint between the blade assembly and the frame, Figs.2-3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abidin et al. (US Pub. 2015/0313585 A1) in view of Woolley et al. (US Pub. 2011/0130793 A1).
Claim 9, Abidin discloses the limitations of claim 2 as above, and further, Abidin discloses (claim 9) wherein the body comprises a releasable mechanism configured to restrict translation of the frame in at least one of the extension direction and the retraction direction [¶41, wherein tabs 140a & b define releasable mechanism, which is inherently known to be ratchet]. 
Although Abidin does not explicitly refer to the releasable mechanism defined by the tabs 140 as ratcheting.
Woolley teaches an analogous assembly [abstract] comprising medial arm (24, Fig.6) and a body (20, Fig.7) comprising releasable mechanism [defined by tab 144] referred to as ratchet mechanism [¶211] for providing controlled translation of the arm relative to the body and preventing undesired translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Abidin and Woolley and construct the releasable mechanism of Abidin to be releasable ratchet mechanism in view of Woolley. One would have been motivated to do so in order to provide controlled translation of the arm relative to the body and prevent undesired translation [¶211, Woolley].
Claims 10 and 16, Abidin discloses a retractor assembly [abstract, Figs. 1 – 8], comprising: 
a base [defined by at least a portion by 102]; 

a second side assembly [defined by at least a portion by another of 108a or 108b; and 
a medial arm assembly [defined by at least a portion by 112] coupled to the base [Figs.2-3], the medial arm assembly comprising: 
a medial arm body [defined by at least a body portion of 102 by 112]; 
a frame [defined by at least a portion of 112 by 102] configured to translate relative to the medial arm body through an aperture of the medial arm body [¶40, Figs.2-3]; 
a receiving member [defined by at least a portion of i.e. 112, defining a substantial crescent shape for receiving ball 118c] hingedly coupled to the frame [by pivot pin 136, ¶43] such that the receiving member is rotatable relative to the frame about a first axis [wherein the substantial crescent portion of 112 is capable of pivoting about a first axis extending through pivot pin 136]; and 
a medial blade assembly [defined by at least a portion of 104] comprising a medial blade [defined by at least a portion of the modular tool, ¶53] and a body [defined by at least a portion of 146] rotatably coupled to the receiving member such that the medial blade assembly is rotatable relative to the receiving member about a second axis perpendicular to the first axis [¶39 and 47, the rotation in three degrees of rotation comprises at least rotation about an axis perpendicular to the first axis], the medial blade comprising a first member [defined by at least a portion of the modular tool] configured to slidably interface with a channel of the body [defined by at least a portion of rails 150]. 
Although, Abidin discloses wherein the body includes engagement features [defined by the plurality of notches defined into the body 146, i.e. Figs.3-4].
Abidin does not explicitly disclose wherein the blade comprises a second member configured to selectably deflect relative to the first member to enable repositioning of the blade along the channel; and wherein the medial blade is configured to releasably interface with a modular tap assembly comprising a driver, a hoop, a sleeve, and a tap.  
Woolley teaches an analogous retractor assembly [abstract, Figs.26, 31 – 39 and 67 – 78] comprising a blade assembly comprising a body [defined by a body of 14 or 16] and a blade [defined by at least a portion of 406] having a first member [defined by at least a portion by 490] and a deflectable second member [defined by at least a portion by 496] configured to enable repositioning of the blade along a channel of the body [defined by track grooves 252 and by engaging with notches or recesses 250, ¶218 and 256]; and wherein the blade is configured to releasably interface with a modular tap assembly comprising a driver [defined by at least a portion of 410], a hoop [at least a portion of 6, i.e. 304 and/or 408], a sleeve [414], and a tap [7].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Abidin and Woolley, and construct the body of Abidin having a plurality of notches or recesses (250) in view of Woolley, and substitute the modular tool (406) of Woolley for the tool of Abidin, and modify the assembly of Abidin to include the modular tap assembly of Woolley. One would have been motivated to do in order to facilitate placement of an anchor at a desired orientation into a bone from a remote location while providing a protection around the anchor and provide the user with both a tactile and audible indication of the advancement of the blade relative to the body [¶224 and 256, Woolley].
Claims 10 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abidin et al. (US Pub. 2015/0313585 A1) in view of Marchek et al. (US Pub. 2005/0137461 A1).
Claims 10 – 15, Abidin discloses a retractor assembly [abstract, Figs. 1 – 8], comprising: 
a base [defined by at least a portion by 102]; 
a first side assembly [defined by at least a portion by 108a or 108b; 
a second side assembly [defined by at least a portion by another of 108a or 108b; and 
a medial arm assembly [defined by at least a portion by 112] coupled to the base [Figs.2-3], the medial arm assembly comprising: 
a medial arm body [defined by at least a body portion of 102 by 112]; 
a frame [defined by at least a portion of 112 by 102] configured to translate relative to the medial arm body through an aperture of the medial arm body [¶40, Figs.2-3]; 
a receiving member [defined by at least a portion of i.e. 112, defining a substantial crescent shape for receiving ball 118c] hingedly coupled to the frame [by pivot pin 136, ¶43] such that the receiving member is rotatable relative to the frame about a first axis [wherein the substantial crescent portion of 112 is capable of pivoting about a first axis extending through pivot pin 136]; and 
a medial blade assembly [defined by at least a portion of 104] comprising a medial blade [defined by at least a portion of the modular tool, ¶53] and a body [defined by at least a portion of 146] rotatably coupled to the receiving member such that the medial blade assembly is rotatable relative to the receiving member about a second axis perpendicular to the first axis [¶39 and 47, the rotation in three degrees of rotation comprises at least rotation about an axis perpendicular to the first axis], the medial blade comprising a first member [defined by at least a 
Although, Abidin discloses wherein the body includes engagement features [defined by the plurality of notches defined into the body 146, i.e. Figs.3-4].
Abidin does not explicitly disclose wherein the medial blade has a second member configured to selectably deflect relative to the first member to enable repositioning of the blade along the channel; wherein the second member comprises one or more tabs configured to interface with one or more of a plurality of notches of the body and at least a portion of the first member is configured to slidably interface within the channel of the body; wherein the plurality of notches are disposed along an exterior surface of the body and define a plurality of predefined positions of the medial blade with respect to the body; wherein the second member is configured to selectably deflect between an engaged state to lock the medial blade at a current position relative to the body, and a disengaged state to allow translation of the medial blade relative to the body, wherein in the engaged state at least one of the one or more tabs is engaged with at least one of the plurality of notches, and in the disengaged state the one or more tabs are disengaged from the plurality of notches; wherein the one or more tabs are disposed at an end of the second member and wherein the first member and the second member are disposed a distance apart to define a space therebetween for receiving an adjustment member to transition the second member between the engaged state and the disengaged state; wherein the blade assembly is configured to receive the adjustment member and the second member is configured to deflect to transition between the engaged state and the disengaged state in response to a rotation of the adjustment member.  
Marchek teaches analogous retractor assembly [abstract, Figs.1-22] comprising a blade assembly [10] comprising a body [12] defining a channel [between ribs 29a & b, or 24A and/or b] and a blade [14] having a first member [defined by at least a body portion of 14] and a second member [defined by at least a portion of 60] configured to selectably deflect relative to the first member to enable repositioning of the blade along the channel [¶56-58, Figs.4]; wherein the second member comprises one or more tabs [defined by at least a portion of projections 72] configured to interface with one or more of a plurality of notches [defined between teeth 30] of the body [¶58] and at least a portion of the first member is configured to slidably interface within the channel of the body [Figs.1-2]; wherein the plurality of notches are disposed along an exterior surface of the body and define a plurality of predefined positions of the blade with respect to the body [Fig.3 and ¶58]; wherein the second member is configured to selectably deflect between an engaged state to lock the blade at a current position relative to the body, and a disengaged state to allow translation of the blade relative to the body, wherein in the engaged state at least one of the one or more tabs is engaged with at least one of the plurality of notches, and in the disengaged state the one or more tabs are disengaged from the plurality of notches [¶58, engaged state is when the projection 72 is received between teeth 30, and disengaged state is when the projection 72 is released from between the teeth 30]; wherein the one or more tabs are disposed at an end of the second member [Figs.4] and wherein the first member and the second member are disposed a distance apart to define a space therebetween for receiving an adjustment member to transition the second member between the engaged state and the disengaged state [Figs.4, wherein the second member is at least in part spaced from the first member by opening 74, Fig.7, which is capable of receiving at least a portion of instrument 500, Fig.20 and ¶60]; and wherein the blade assembly is configured to receive the adjustment member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Abidin and Marchek, and construct the body 146 of Abidin including the plurality of teeth 30 defining notches in view of Marchek, and to construct the modular tool of Abidin including a deflectable second member having a tab and spaced from a first member to receive an adjustment member for selective locking with the teeth in view of Marchek. One would have been motivated to do so in order to facilitate locking the blade relative to the body at a desired position [¶58, Marchek].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775